Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 25, 2022

The Court of Appeals hereby passes the following order:

A23A0131. MARQUIS DONTEZ JORDAN v. THE STATE.

      Marquis Dontez Jordan was convicted of criminal attempt to commit armed
robbery, three counts of aggravated assault, cruelty to children in the third degree,
possession of a firearm during the commission of a felony, and possession of a
firearm by a convicted felon. On direct appeal, this Court affirmed in part, vacated in
part because one of the counts of aggravated assault should have merged with the
count of criminal attempt to commit armed robbery, and remanded for resentencing.
Case No. A21A0424 (June 28, 2021). Following a resentencing hearing at which
Jordan was represented by counsel, the trial court issued an amended sentence on
October 5, 2021, and Jordan filed a pro se notice of appeal on October 18, 2021. We
lack jurisdiction.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). Here, the record shows that Jordan was
represented by counsel when the trial court entered its amended sentence, and nothing
in the record indicates that counsel either withdrew or was relieved from representing
Jordan. See White v. State, 302 Ga. 315, 319 (2) (806 SE2d 489) (2017) (rejecting
defendant’s argument that representation terminates upon entry of judgment and
recognizing that defense counsel’s duties toward a clients extend for at least the 30
days after the entry of judgment when a notice of appeal may be filed).
      Under these circumstances, Jordan’s pro se notice of appeal is a legal nullity
and must be dismissed. See Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d
800) (2018). Accordingly, this appeal is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/25/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.